UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6120



RAYMOND JEROME FRANCIS,

                                            Petitioner - Appellant,

          versus


JOSEPH BROOKS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-412)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Jerome Francis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Raymond Jerome Francis, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).    We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Francis v. Brooks, No. CA-03-412 (E.D. Va.

filed Dec. 5, 2003 & entered Dec. 8, 2003); see also San-Miguel v.

Dove, 291 F.3d 257 (4th Cir.) (holding that rule announced in

Apprendi v. New Jersey, 530 U.S. 466 (2000), does not apply

retroactively to cases on collateral review regardless of whether

action is filed under § 2241 or 28 U.S.C. § 2255 (2000)), cert.

denied, 537 U.S. 938 (2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -